UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2009 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934For the transition period from to Commission file number:000-25591 CHINA ELITE INFORMATION CO., LTD. (Exact name of Registrant as Specified in its Charter) BRITISH VIRGIN ISLANDS 11-3462369 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) c/o DeHeng Chen, LLC, 225 Broadway, Suite 1910, NY, NY 10007 (Address of Principal Executive Offices) (Zip Code) (212) 608-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filero Accelerated filer o Non-accelerated filer T Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes TNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 15, 2009, there were 11,200,000shares of common stock outstanding. CHINA ELITE INFORMATION CO., LTD. FORM 10-Q FOR THE THREE MONTHS ENDED AUGUST 31, 2009 INDEX Page Number PART I.FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Interim Balance Sheets 1 Interim Statements of Operations 2 Interim Statements of Cash Flows 3 Notes to Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 4T. Controls and Procedures 7 PART II.OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements CHINA ELITE INFORMATION CO., LTD. (A Development Stage Company) INTERIM BALANCE SHEETS (Expressed in U.S. Dollars) August 31, 2009 (Unaudited) November 30, 2008 (Audited) ASSETS Current Assets Prepayment $ 116 $ 26 Total current assets 116 26 Total assets $ 116 $ 26 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued expenses $ 10,203 $ 14,138 Loans from shareholder 484,716 446,733 Total current liabilities 494,919 460,871 Commitments and Contingencies Stockholders’ Deficiency Preferred stock: $0.01 par value; 10,000,000 shares authorized; issued and outstanding: none - - Common stock: $0.01 par value; 50,000,000 shares authorized; issued and outstanding: 11,200,000 112,000 112,000 Additional paid in capital 154,465 154,465 Deficit accumulated during the development stage (761,268 ) (727,310 ) Total stockholders’ deficiency (494,803 ) (460,845 ) Total liabilities and stockholders’ deficiency $ 116 $ 26 See condensed notes to financial statements. 1 Index CHINA ELITE INFORMATION CO., LTD. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) For the three and nine months ended August 31, 2009 and 2008, and for the period from inception (December 19, 1997) to August 31, 2009 Cumulative from Nine months ended August 31, Three months ended August 31, (Expressed in U.S. Dollars) inception 2009 2008 2009 2008 Revenues $ - $ - $ - $ - $ - General and administrative expenses Salaries and benefits 181,888 - General and administrative 508,512 33,958 31,087 8,160 10,166 Consulting fees – related party 150,000 - Total general and administrative expenses 840,400 33,958 31,087 8,160 10,166 Operating loss (840,400 ) (33,958 ) (31,087 ) (8,160 ) (10,166 ) Other income (expense) Loss on disposal of property and equipment (1,473 ) - Interest expense (53,956 ) - Interest income 134,561 - Total other income (expense) 79,132 - Net loss $ (761,268 ) $ (33,958 ) $ (31,087 ) $ (8,160 ) $ (10,166 ) Basic and diluted net loss per share $ - $ - $ - $ - Weighted average shares outstanding 11,200,000 11,200,000 11,200,000 11,200,000 See condensed notes to financial statements. 2 Index CHINA ELITE INFORMATION CO., LTD. (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended August 31, 2009 and 2008, and for the period from inception (December 19, 1997) to August 31, 2009 Cumulative from Nine months ended August 31, (Expressed in U.S. Dollars) inception 2009 2008 Cash flows from operating activities Net loss $ (761,268 ) $ (33,958 ) $ (31,087 ) Adjustments to reconcile net loss to net cash flows used in operating activities Depreciation and organization costs 11,492 - - Loss on disposal of property and equipment 1,473 - - Common stock issued for services 48,400 - - (Increase) decrease in interest receivable (1,483 ) - - (Increase) decrease in prepayment (116 ) (90 ) (86 ) Increase (decrease) in accounts payable and accrued expenses 10,203 (3,935 ) (6,017 ) Net cash flows used in operating activities (691,299 ) (37,983 ) (37,190 ) Cash flows from investing activities Cash paid for note receivable (1,117,602 ) - - Cash received from note receivable 1,117,602 - - Cash paid for equipment (11,465 ) - - Net cash flows used in investing activities (11,465 ) - - Cash flows from financing activities Loans from shareholder 499,113 37,983 37,190 Proceeds from issuance of stock 1,531,250 - - Cash paid for stock redemption (150,000 ) - - Deferred offering costs against capital (25,927 ) - - Acquisition of treasury stock (1,151,672 ) - - Net cash flows provided by financing activities 702,764 37,983 37,190 Increase (decrease) in cash and cash equivalents - - - Cash and cash equivalents, beginning of period - - - Cash and cash equivalents, end of period $ - $ - $ - Cash paid for interest and income taxes $ - $ - $ - Supplemental noncash investing and financing activities: Common stock issued for services $ 48,400 $ - $ - Loans payable converted to additional paid in capital $ 14,397 $ - $ - See condensed notes to financial statements. 3 Index CHINA ELITE INFORMATION CO., LTD. (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America.
